654 S.E.2d 244 (2007)
STATE
v.
Johnny Dwayne HILL.
No. 416A07.
Supreme Court of North Carolina.
October 26, 2007.
Anne M. Middleton, Assistant Attorney General, Garry W. Frank, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 23rd day of October 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Hill) shall have up to and including the 5th day of November 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 26th day of October 2007."